internal_revenue_service number release date index number --------------------- -------------------------------------------- ----------------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ----------------- telephone number -------------------- refer reply to cc tege eb qp1 plr-135623-17 date june legend taxpayer date x dear -------------- -------------------------------------------- -------------------------- ----- this is in response to your request dated date in which you request a private_letter_ruling the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer is a pension_trust fund that invests in u s real_estate across many categories including office residential retail and industrial properties and also related asset classes including real_estate mortgages and other real_estate backed debt taxpayer holds some of its real_estate through real_estate_investment_trusts reits and may acquire interests in reits in the future taxpayer represents that it is a group trust described in revrul_81_100 1981_1_cb_326 as modified by revrul_2011_1 2011_2_irb_251 which was modified by notice_2012_6 i r b an group trust taxpayer further represents that the investment by each participating trust in taxpayer is governed by the pension plans of the participating trust as of date there are x participating trusts in taxpayer none of which owned more than percent of the units in taxpayer and each of which has thousands of beneficiaries plr-135623-17 issue taxpayer requests a ruling that although it is a single entity solely for purposes of determining whether any reit held by taxpayer is a pension-held reit as such term is defined in sec_856 of the internal_revenue_code code pursuant to the principles in revrul_2011_1 to the extent the stock of any reit is treated as owned by taxpayer such stock will not be treated as owned by a single qualified_trust as such term is defined in sec_856 solely due to taxpayer’s ownership instead for this purpose the concentration of ownership in a reit held by taxpayer will be evaluated by examining the interests equitably held for each participating beneficiary separately applicable law sec_856 provides that if any qualified_trust holds more than percent by value of the interests in any pension-held reit at any time during a taxable_year the trust shall be treated as having for such taxable_year gross_income from an unrelated_trade_or_business in an amount which bears the same ratio to the aggregate dividends_paid or treated as paid_by the reit to the trust for the taxable_year of the reit with or within which the taxable_year of the trust ends the reit_year as i the gross_income less direct expenses related thereto of the reit for the reit_year from unrelated trades_or_businesses determined as if the reit were a qualified_trust bears to ii the gross_income less direct expenses related thereto of the reit for the reit_year however this provision shall apply only if the ratio determined under the preceding sentence is at least percent sec_856 defines the term pension-held reit generally as a reit that would not have qualified as a reit but for the provisions of sec_856 and if the reit is predominantly held by qualified trusts for this purpose a reit is predominantly held by qualified trusts if i at least qualified_trust holds more than percent by value of the interests in such reit or ii or more qualified trusts each of whom own more than percent by value of the interests in such reit hold in the aggregate more than percent by value of the interests in such reit sec_856 defines the term qualified_trust as any trust described in sec_401 and exempt from tax under sec_501 sec_501 provides in part that a_trust described in sec_401 is exempt from income_tax sec_401 provides that a_trust created or organized in the united_states and forming part of a stock bonus pension or profit-sharing_plan of an employer for the plr-135623-17 exclusive benefit of his employees or their beneficiaries shall constitute a qualified_trust under sec_401 if the requirements specified in sec_401 through are met and certain other applicable_requirements specified in sec_401 through are also satisfied sec_401 specifies the requirements of sec_401 shall not be treated as not meeting such requirements on account of the participation or inclusion in such trust of the moneys of any governmental plans described in sec_818 that any group trust which otherwise meets revrul_81_100 provides that a group trust which satisfies the requirements listed in the revenue_ruling is exempt from taxation under sec_501 with respect to its funds which equitably belong to participating trusts described in sec_401 and is exempt from taxation under sec_408 with respect to its funds which equitably belong to individual_retirement_accounts iras which satisfy the requirements of sec_408 revrul_2004_67 2014_28_irb_28 provides that the assets of eligible governmental_plan trusts described in sec_457 may be pooled with the assets of a group trust described in revrul_81_100 and if the requirements listed in revrul_2004_67 are satisfied a_trust that is part of a qualified_retirement_plan an ira including a roth_ira described in sec_408a and a deemed_ira described in sec_408 that is exempt from taxation under sec_408 or an eligible_plan under sec_457 may pool its assets in a group trust without adversely affecting the tax status of any of the separate trusts or the group trust revrul_2011_1 provides that if the requirements listed in the revenue_ruling are satisfied the assets of qualified_plans under sec_401 iras and eligible governmental plans under sec_457 may be pooled in a group trust with the assets of custodial accounts under sec_403 retirement income accounts under sec_403 and sec_401 governmental plans without affecting the tax status of the group trust or the tax status of each of the separate retiree benefit plans participating in the group trust in addition if the requirements of the revenue_ruling are satisfied the tax status of the group trust will be derived from the tax status of the participating entities to the extent of their equitable interests in the group trust revrul_2014_24 2014_37_irb_529 provides that sec_1022 plans and certain insurance_company separate_accounts are eligible to participate or invest in an group trust if certain requirements are met it also notes that an group trust is liable for any unrelated_business_income_tax that arises under sec_511 on account of unrelated_business_taxable_income as described in sec_512 that is generated by the investment of the assets of the group trust while the group trust is liable for any_tax attributable to unrelated_business_taxable_income revrul_2014_24 also takes note of the holding under revrul_2011_1 that the tax status of the group trust is derived from plr-135623-17 the tax status of the entities’ participating in the group trust to the extent of the entities’ equitable interests in the group trust if certain requirements are met analysis pursuant to revrul_2011_1 the tax exempt status of a group trust is derivative of the tax exempt status of its participating trusts because taxpayer is a group trust taxpayer is exempt from federal_income_tax i under sec_501 for the funds that equitably belong to its participating trusts that qualify under sec_401 ii under sec_408 for the funds that equitably belong to its participating iras that qualify under sec_408 iii under sec_457 for the funds that equitably belong to its participating eligible governmental_plan trusts or custodial accounts under sec_457 iv under sec_403 and sec_501 for the funds that equitably belong to custodial accounts under sec_403 v under sec_1_403_b_-9 of the income_tax regulations for the funds that equitably belong to retirement income accounts under sec_403 and vi under sec_401 for the funds that equitably belong to governmental plans the tax-exempt status of a group trust is derived not just from a qualified sec_401 trust but also from other tax-exempt arrangements and to the extent a group trust is treated as a sec_401 qualified_trust this classification is due to each individual_participating_trust that is a sec_401 qualified_trust and the interest that each such participating trust has in the group trust thus for purposes of determining the concentration of ownership under the pension-held reit rules the tax classification and the concentration of ownership in a reit held by the group trust should be determined by evaluating the interests equitably held for each beneficiary separately conclusion with respect to your ruling_request we conclude as follows solely for purposes of determining whether a reit held by taxpayer is a pension-held reit as such term is defined in sec_856 pursuant to the principles in revrul_2011_1 to the extent the stock of a reit is treated as owned by taxpayer such stock will not be treated as owned by a single qualified_trust as such term is defined in sec_856 solely due to the taxpayer’s ownership the concentration of ownership in a reit held by the taxpayer will be determined by examining the interests equitably held for each beneficiary separately because taxpayer is an group trust no opinion is expressed or implied concerning the application of sec_542 or sec_544 of the code plr-135623-17 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning whether a reit held by taxpayer qualifies as a reit under subchapter_m part ii of chapter of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2018_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2018_1 sec_11 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ______________________________ neil sandhu senior technician reviewer qualified_plans branch office of the associate chief_counsel tax exempt and government entities cc
